Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because of the information of the inventors was submitted. The new abstract should be limited to a single paragraph within the range of 50 to 150 words in length, and without a drawing.  Correction is required.  See MPEP § 608.01(b).


                                                         Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-4, 9 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 10, 13-16, respectively, of copending Application No. 16/683108 (US-PGPUB 2020/0153581). Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 1, see entire claim (see claim 1 of the copending Application 2020/0153581 at page 7).
         Regarding claim 2, see entire claim (see claim 4 of the copending Application 2020/0153581 at page 7).

            Regarding claim 4, see entire claim (see claim 6 of the copending Application 2020/0153581 at page 7).
           Regarding claim 15, see entire claim (see claim 10 of the copending Application 2020/0153581 at page 7).
           Regarding claim 16, see entire claim (see claim 13 of the copending Application 2020/0153581 at page 7).
           Regarding claim 17, see entire claim (see claim 14 of the copending Application 2020/0153581 at page 7).
          Regarding claim 18, see entire claim (see claim 15 of the copending Application 2020/0153581 at page 7).
         Regarding claim 19, see entire claim (see claim 16 of the copending Application 2020/0153581 at page 7).
       Regarding claim 1, Applicant merely broadens the scope of the copending application claim 1 by eliminating the limitations, “configuring multiple resource element group (REG) bundles each with multiple resource elements (REs), wherein the UE assumes the same precoder applied on PDCCH demodulation reference signal (DMRS) located within the REs that are in the same REG bundle and are associated with the same TCI-state” in copending application claim.


	Regarding claims 2-4, these claims have the same limitations as those of the copending Application claims 4-6, respectively.
       Regarding claim 1, Applicant merely broadens the scope of the copending application claim 1 by eliminating the limitations, “a demodulation reference signal (DMRS) handler that configures multiple resource element group (REG) bundles each with multiple resource elements (REs), wherein the UE assumes the same precoder applied on PDCCH demodulation reference signal (DMRS) located within the REs that are in the same REG bundle and are associated with the same TCI-state” in copending application claim.
          Regarding claims 16-19, these claims have the same limitations as those of the copending Application claims 13-16, respectively.
           It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US 2020/0077369), hereinafter referred to as Zhang.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism to enable the transmission of the second PDCCH to be dependent upon the transmission of the first PDCCH into the system of Zhang.  The suggestion/motivation for doing so would have been to monitor a control channel (e.g., PDCCHs) to receive one or more DCI from one or more TRPs in accordance with the scheduling after a received first PDCCH.
	Regarding claim 10, the configuration for the second PDCCH should occur or derive from the configuration of the first PDCCH as indicated by the configuration message.

                                       Allowable subject matter
9.	 Claims 1-8 and 15-20 would be allowable if rewritten or amended to overcome the DP rejection(s), set forth in this Office action.
10.	Claims 11-14 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims, set forth in this Office action

                                 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. John Wilson et al. (US 2020/0154466); Sun et al. (US 2020/0045700); Yang et al. (US 2020/0036480); Lin (US 2020/0154295); Xu et al. (US 2020/0412515) are cited , and considered pertinent to the instant specification.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465